Citation Nr: 1130115	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1971 and from October 2001 to November 2001.  He had additional periods of inactive and active duty for training as a member of the Alabama Air National Guard Service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a Travel Board hearing in February 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  He has reported in-service noise exposure based on his proximity to the flight line and his exposure to its various aircraft engine noise without ear protection.  

As an initial matter, although efforts have been undertaken to obtain the Veteran's service treatment records for his periods of active duty, a May 2010 formal finding of unavailability was issued documenting the failed attempts to obtain the Veteran's June 1967 to July 1971 records.  The Board observes that VA has contacted the Records Management Center (RMC); however, there is no indication that the National Personnel Records Center (NPRC) was contacted in an effort to obtain the Veteran's outstanding records.  As such, the Board concludes that additional efforts should be undertaken to attempt to locate the Veteran's service treatment records from June 1967 to July 1971, and from October 2001 to November 2001.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(2). 

National Guard treatment records include audiograms that show the progression of the Veteran's hearing loss.  For instance, an April 1991 audiogram shows left ear hearing loss, and an April 1996 audiogram shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385 (2010).  

A VA medical examination for the purposes of determining the nature and etiology of the Veteran's current hearing loss was not afforded the Veteran.  Based upon the above, however, the Board finds the threshold requirements are met for a VA medical examination and opinion statement.  38 C.F.R. § 3.159(c) (2010); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC, and any other appropriate location, to request the Veteran's service treatment records, with pertinent dates for active duty from June 1967 to July 1971 and from October 2001 to November 2001.  

2.  Following receipt of any outstanding service treatment records, the Veteran should be afforded a VA audiological examination for the purpose of clarifying the nature and etiology of any current bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current bilateral hearing loss is related to service.  A complete rationale for the opinion should be provided.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

